Opinion

PER CURIAM.
In this action for the dissolution of marriage, the defendant, William Mazzella, has appealed from the judgment of the trial court denying his motion to open and modify the judgment of dissolution. We affirm the judgment of the trial court.
“Although we allow pro se litigants some latitude, the right of self-representation provides no attendant license not to comply with relevant rules of procedural . . . law.” (Internal quotation marks omitted.) Zanoni v. Hudon, 42 Conn. App. 70, 77, 678 A.2d 12 (1996). “[F]or this court judiciously and efficiently to consider claims of error raised on appeal . . . the parties must clearly and fully set forth their arguments in their briefs. We do not reverse the judgment of a trial court on the basis of challenges to its rulings that have not been adequately briefed.” (Citation omitted; internal quotation marks omitted.) New London Federal Savings Bank v. Tucciarone, 48 Conn. App. 89, 100, 709 A.2d 14 (1998). “Where the parties cite no law and provide no analysis of their claims, we do not review such claims.” Mullen & Mahon, Inc. v. Mobilmed Support Services, LLC, 62 Conn. App. 1, 10, 773 A.2d 952 (2001).
The judgment is affirmed.